[Cite as State v. Trowbridge, 2022-Ohio-4208.]

                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                    :

                 Plaintiff-Appellee,              :
                                                            No. 111401
                 v.                               :

CHARLES TROWBRIDGE,                               :

                 Defendant-Appellant.             :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: November 23, 2022


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-18-635599-B


                                            Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Anthony T. Miranda, Assistant Prosecuting
                 Attorney, for appellee.

                 Edward F. Borkowski, Jr., for appellant.


CORNELIUS J. O’SULLIVAN, JR., J.:

                Defendant-appellant, Charles Trowbridge, appeals the trial court’s

denial of his motion to withdraw his guilty plea and further challenges his change-

of-plea hearing. After a thorough review of the law and facts, we affirm.
             In March 2019, appellant was charged in a 49-count indictment. On

August 27, 2019, pursuant to a plea agreement with the state of Ohio, appellant

pleaded guilty to five counts of aggravated robbery, three counts of receiving stolen

property, two counts of burglary, two counts of felonious assault, and one count each

of telecommunications fraud, breaking and entering, improper discharge of a

firearm, and having a weapon while under disability. As part of his plea agreement,

he and the state of Ohio agreed to a sentencing range of 20-to-25 years in prison.

There was also an agreement that all firearm specifications would be served

consecutively. On October 16, 2019, the trial court sentenced appellant to an

aggregate 24-year prison sentence, but over the state’s objection, the court did not

impose prison sentences on five of the firearm specifications. In a consolidated

state’s appeal, the state argued that mandatory prison terms were required to be

imposed for each firearm specification. State v. Adkins, 8th Dist. Cuyahoga Nos.

109184 and 109185, 2021-Ohio-1294.1 Appellant did not file a direct appeal of his

conviction or a cross-appeal.

             In Adkins, this court found that R.C. 2929.14(C)(1)(a) “requires

consecutive service of all firearms specifications,” and reversed the trial court’s

judgment, remanding the case for the “trial court to impose sentences on all firearm

specifications.” Id. at ¶ 24.




      1In Adkins, the state appealed the sentences of appellant and his codefendant,
Brandon Adkins, assigning the same error for both.
             On remand, appellant filed a motion to withdraw his August 2019 guilty

plea, arguing that he had originally entered into the plea agreement under the

pretense that he would receive a 20-to-25 year prison sentence but was now facing

additional mandatory prison time; therefore, his plea was not made knowingly,

intelligently, and voluntarily “due to the complications with the firearm

specifications.”

             The trial court held a full hearing on appellant’s motion to withdraw his

guilty plea. During the hearing, appellant argued that the trial court had misadvised

him at the plea hearing about the length of the mandatory minimum sentences he

faced. The state acknowledged that the trial court had made inconsistent statements

at the plea hearing about the length of the mandatory minimum prison sentence but

argued that the trial court substantially complied with Crim.R. 11.

             On January 4, 2022, the trial court filed a written opinion denying

appellant’s motion to withdraw his guilty plea.         The trial court found that

“Trowbridge agreed to a net sentence of anywhere from 20-to-25 years in prison

with no stipulation about the mandatory and non-mandatory components of that

sentence and with no mention of judicial release before service of the minimum

agreed time was complete.” The court concluded that “the prospect of judicial

release before the minimum 20 years he agreed to is either non-existent or

infinitesimal.”
            The trial court resentenced appellant on January 12, 2022, again to a

total of 24 years in prison. On March 30, 2022, appellant moved to file a delayed

appeal, which this court granted.

             Appellant assigns the following two assignments of errors for our

review, which we combine for review:

      I. The trial court committed plain error when it failed to comply with
      Crim.R. 11.

      II. The trial court erred by denying appellant’s motion to withdraw his
      guilty pleas.

             In his first assignment of error, appellant contends that the trial court

committed plain error when it failed to comply with Crim.R. 11 at his plea hearing.

In his second assignment of error, appellant argues that the trial court erred in

denying his motion to withdraw his plea.

              Appellant first argues that the trial court’s failure to properly advise

him rendered his plea involuntary under Crim.R. 11; therefore, his plea should be

vacated. He also argues that the trial court should have granted his motion to

withdraw his guilty plea because the trial court failed to comply with Crim.R. 11 and,

because of the remand, he was facing additional mandatory prison time. Principles

of res judicata, however, bar appellant’s claims.

             It is well established that res judicata bars the consideration of issues

that could have been raised on direct appeal. State v. Mitchell, 8th Dist. Cuyahoga

No. 97387, 2012-Ohio-1547, ¶ 4, citing State v. Saxon, 109 Ohio St.3d 176, 2006-

Ohio-1245, 846 N.E.2d 824, ¶ 16-17. A motion to withdraw a guilty plea is not a
substitute for a direct appeal. Shaker Hts. v. Jackson, 8th Dist. Cuyahoga No. 86161,

2006-Ohio-707, ¶ 10. Res judicata bars “the assertion of claims in a motion to

withdraw a guilty plea that were or could have been raised at trial or on appeal.”

State v. Ketterer, 126 Ohio St.3d 448, 2010-Ohio-3831, 935 N.E.2d 9, ¶ 10.

              In this case, appellant’s claim that the trial court failed to comply with

Crim.R. 11 would have been apparent from the record of his plea hearing. As a result,

appellant could have raised the claim in the direct appeal from his conviction.

A claim that the trial court failed to advise a defendant of his or her constitutional

rights must be raised on direct appeal, or it is later barred by res judicata. See State

v. Poole, 8th Dist. Cuyahoga No. 105765, 2017-Ohio-8323, ¶ 10 (holding that

appellant’s postsentence motion to withdraw his guilty pleas was barred by

res judicata to the extent that appellant argued that the trial court failed to comply

with Crim.R. 11 in accepting his pleas when appellant did not file a direct appeal).

              Appellant seeks to vacate his plea, but he did not bring a direct appeal

from his original 2019 conviction, did not file a cross-appeal from the state’s appeal,

and did not move to file a delayed direct appeal. Because the validity of his plea is

not an issue arising from his resentencing hearing, any attempt to challenge his plea

is barred by res judicata. State v. Franklin, 8th Dist. Cuyahoga No. 95991, 2011-

Ohio-4953, ¶ 12.

              Finally, we note that at the resentencing hearing the state expressly

stated it was not opposing the trial court imposing the original agreed upon

recommended sentence of 20-to-25 years in prison. The trial court again imposed
a 24-year prison sentence.     Thus, although appellant does not challenge his

sentence, we note that the length of his prison sentence remained the same.

             The assignments of error are overruled.

             Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


______________________________
CORNELIUS J. O’SULLIVAN, JR., JUDGE

FRANK DANIEL CELEBREZZE, III, P.J., and
KATHLEEN ANN KEOUGH, J., CONCUR